Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 03/10/2020, are accepted and do not introduce new matter. 
Amendments filed as part of AFCP 2.0 are entered herewith. 
Claims 1, 2, 4-6 and 8-10 are pending; claims 3, 7 and 11-21 are cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan M. Rixen (Reg. no. 57,689) on 03/18/2021.
The application has been amended as follows: 
Claim 1. A system for repelling insects from a beverage dispenser, the system comprising: 
the beverage dispenser, wherein the beverage dispenser includes a plurality of beverage module spouts 
module spouts 
a sensor operatively coupled to the mister device and configured to produce a sense signal when a human user of the beverage dispenser is detected by the sensor, wherein the mister device is configured to stop generation of the potable-water mist based at least in part on the sense signal such that the human user can use the beverage dispenser without being exposed to the potable-water mist.  

Allowable Subject Matter
Claims 1, 2, 4-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to teach a system for repelling insects from a beverage dispenser, the system comprising: the beverage dispenser, wherein the beverage dispenser includes a plurality of beverage module spouts; a mister device configured to generate a mist at the beverage dispenser, wherein the mister device includes a plurality of mist nozzles, wherein each respective one of the plurality of mist nozzles is coupled to a respective water conduit that provides water to the respective mist nozzle, and wherein each respective water conduit passes to a side of a corresponding one of the plurality of beverage module spouts; and a sensor operatively coupled to the mister device and configured to produce a sense signal when a human user of the beverage dispenser is detected by the sensor, wherein the mister device is configured to stop generation of the potable-water mist based at least in part on the sense signal such that the human user can use the beverage dispenser without being exposed to the potable-water mist.  
Related art like, Sullivan (U.S. 2009/0265977) and Richards (U.S. 2014/0144389), in combination, teach a misting apparatus having a plurality of nozzles that stops generation of mist when a sensor detects the presence of a human. However, they fail to teach a system having a beverage dispenser with a plurality of beverage module spouts, wherein each of the plurality of nozzles are arranged to correspond to one of the plurality of beverage module spouts, as claimed. It would not be obvious to modify these references to include a beverage dispenser so that each of the nozzles corresponds to each of the module spouts of the beverage dispenser because doing so would against the intended purpose of Sullivan and Richards and would require significant changes in the structure of their inventions. And furthermore, it would be considered hindsight rationale, since this configuration is not taught by the prior art. 
Examiner asserts that the prior art is silent with respect to a system for repelling insects from a beverage dispenser, as disclosed in claim 1. 
All other pending claims are allowed for further limiting claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C BARRERA/
Examiner, Art Unit 3752
	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752